DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-30 are presented for examination.
Claim Objections
2.	Claims 9 and 15 is objected to because of the following informalities: 
In claims 9 and 15, “.” is missing at the end of line 3, after “period of time” and after “parameters”, respectively. Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the heat sensing thermistor" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-8, 11-15, 18-19 and 25-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kettler et al. (US 5,564,626).
Regarding claim 1, Kettler discloses a ventilation system, comprising: a volumetric enclosure (12; figure 1) having an inlet (26) and an outlet (discharge end of fan 52; figure 1; column 6, lines 1-5) and for coupling to an interior of a building habitable by human occupants (mounted to discharge ductwork for air flowing into the building, i.e., for building habitable by human occupants; column 2, lines 1-8; column 6, lines 1-15); a fan (52) located within the volumetric enclosure (as shown) and for drawing air exterior to the building and supplying the air to the interior of the building (for drawing air through the unit; column 1, lines 12-15; column 6, lines 11 -23); a programmable control apparatus (controller 29 is programmed; figure 1; column 21, lines 38-40) for enabling and disabling the fan in response to a plurality of parameters (controller 29 may operate fan 52 as a variable airflow system, to vary flow based on system requires as determined by the sensors, such as sensors 76 and 78 which measure air quality and air flow rate; column 6, lines 11-23 and 35-40), at least some of the parameters relating to quality of air to be moved in response to the fan (sensors 76 and 78 sense air quality and air flow rate; 
Regarding claim 7, Kettler discloses the system of claim 1, and further discloses wherein the programmable control apparatus (29; figure 1) is programmed to (controller 29 is programmed; column 21, lines 38-40): enable the fan during a first period of time to supply air to the interior of the building (the controller 29 operates the fan 52 as a variable airflow system to adjust the total cubic feet per minute of air supplied to the building space; column 6, lines 11-23) to satisfy a first flow level equal to or exceeding a building standard (capable of satisfying a first flow level); and enable the fan during a second period of time to supply air to the interior of the building (the controller 29 operates the fan 52 as a variable airflow system to adjust the total cubic feet per minute of air supplied to the building space; column 6, lines 11-23) to satisfy a second flow level equal to or exceeding a building standard, wherein the second flow level exceeds the first level (capable of satisfying a second flow level higher than a first level).
Regarding claim 8, Kettler discloses the system of claim 1, and further discloses further comprising circuitry for storing data representative of the volume of air passing through the volumetric enclosure over the period of time (controller 29 reads and stores, i.e., via circuitry, air qualities and enthalpies, and would be capable of storing total air flow measurements from air flow measuring stations 53 and 55; column 6, lines 47-57; column 20, lines 20-24).
Regarding claim 11, Kettler discloses the system of claim 1, and further discloses wherein the plurality of parameters includes at least one of pollen, ozone, smoke, radon, carbon dioxide, carbon monoxide (detectors may measure levels of carbon dioxide and carbon monoxide; column 6, lines 32-
Regarding claim 12, Kettler discloses the system of claim 1, and further discloses wherein the plurality of parameters includes at least time of day (the processing sequence for the controller 29 may include preset points throughout operation such as start-up times in the morning; figure 5; column 20, lines 7-10).
Regarding claim 13, Kettler discloses the system of claim 1, and further discloses wherein the fan comprises a first fan (52; figure 1) and further comprising a second fan for drawing air from the interior of the building to exhaust to the exterior of the building (an additional fan may be used to draw return air out of the building space to an exhaust port outside the building; column 6, lines 20-23).
Regarding claim 14, Kettler discloses the system of claim 13, and further disclsoes wherein the volumetric enclosure (12; figure 1) further comprises recirculating apparatus (28, 32, collectively) for recirculating from the interior of the building back into the interior of the building (return air, i.e., from the building interior, is fed through return air inlet 28 and is regulated via return air inlet flow control damper 32; figure 1; column 4, lines 44-57).
Regarding claim 15, Kettler discloses the system of claim 14, and further disclsoes wherein the recirculating apparatus (28, 32, collectively; figure 1) comprises a damper (32) under control of the programmable control apparatus and for closing in response to one more of the plurality of parameters (damper 32 is controlled via stepper motors which are controlled by the controller 29 in response to air quality conditions measured by detectors 74, 76, and 78 which measure air quality, airflow rate, and enthalpy; column 4, lines 50-53; column 7, lines 24-35).
Regarding claim 18, Kettler discloses the system of claim 1, and further discloses wherein the programmable control apparatus (29; figure 1) further comprises circuitry for indicating that the volume of air passing through the volumetric enclosure over a period of time is below an acceptable threshold 
Regarding claim 19, Kettler discloses the system of claim 1, and further discloses wherein the programmable control apparatus (29; figure 1) further comprises circuitry for indicating a failure in response to speed of the fan and the volume of air passing through the volumetric enclosure over a period of time falling below an acceptable threshold (controller 29 operates fan 52 as a variable airflow system to adjust the cfm per minute of air supplied based on system requirements as determined by one or more static sensors, i.e., sensors would be capable of indicating failure of fan to provide required airflow; column 6, lines 11-20).
Regarding claim 25, Kettler discloses the system of claim 1, and further discloses further comprising a plurality of sensors (74, 76, 78; figure 1); wherein each sensor in the plurality of sensors is for sensing a parameter and communicating a respective signal to the programmable control apparatus (sensors 74, 76, and 78 are provided to sense air quality, air flow rate, and enthalpy and deliver control signals to the controller 29; column 6, lines 23-44); and wherein the programmable control apparatus is for controlling speed of the fan in response to each respective signal (controller 29 may operate fan 52 as a variable airflow system to adjust in response to sensor measurements, such as measurements via sensors 74, 76, and 78; column 6, lines 11-44).
Regarding claim 26, Kettler discloses the system of claim 25, and further discloses wherein at least one sensor (74; figure 1) in the plurality of sensors (74, 76, 78) is affixed to the volumetric enclosure (detector 74 is positioned internally of housing 12; figure 1; column 6, lines 23-25).
Regarding claim 27, Kettler discloses the system of claim 25, and further discloses wherein at least one sensor (74; figure 1) in the plurality of sensors (74, 76, 78) is remote from the volumetric enclosure (detector 74 may be positioned externally of housing 12; column 6, lines 23-25).

Regarding claim 29, Kettler discloses the system of claim 28, and further discloses further comprising circuitry for identifying a potential fan failure in response to the circuitry for detecting a speed of the fan and the circuitry for measuring a signal representative of a volume of air passing through the volumetric enclosure over a period of time (the output of the motor speed controller which dictates the rotational speed of the fan is monitored (via circuitry), along with volume of air flow through the housing to operate the fan 52 as a variable airflow system (via circuitry), i.e., programmed circuitry in controller 29 capable of using detected fan speed and volume of air signal to detect potential fan failure; column 6, lines 11-20; column 12, lines 54-59).
Regarding claim 30, Kettler discloses the system of claim 28, and further discloses further comprising circuitry for identifying a potential air flow restriction in response to the circuitry for detecting a speed of the fan and the circuitry for measuring a signal representative of a volume of air passing through the volumetric enclosure over a period of time (the output of the motor speed controller which dictates the rotational speed of the fan is monitored (via circuitry), along with volume of air flow through the housing to operate the fan 52 as a variable airflow system, i.e., circuitry in controller 29 capable of using detected fan speed and volume of air signal to detect potential airflow restriction; column 6, lines 11-20; column 12, lines 54-59).


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.1	Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kettler et al. (US 5,564,626) in view of Joshi et al. (US 2006/0130663 A1).
Regarding claim 2, Kettler discloses the system of claim 1, but Kettler does not disclose wherein the circuitry for measuring a signal comprises a hot wire anemometer. 
However, Joshi discloses wherein the circuitry for measuring a signal comprises a hot wire anemometer (airflow sensor 28 for measuring volumetric flow rate in housing 18 may be a thermal anemometer; paragraph [0028]). 
 It would have been obvious to one of ordinary skill in the art at the time the application was filed could have been motivated to do this modification of Kettler’s air flow measuring device to include Joshi's hot wire anemometer because, as Joshi discloses, the thermal anemometer may be used to sense airflow through the housing by heating up to a fixed temperature and then exposing to the air velocity (Joshi; paragraph [0028]); furthermore, to detect the total air flow through the housing at an instant in time to determine the total cfm of air (Kettler; column 6, lines 48-57).
Regarding claim 3, Kettler and Joshi, in combination, disclose the system of claim 2, and  Kettler further discloses wherein the inlet comprises an inlet duct (portion of outside air inlet 26 to the right of return air inlet 28 forms an inlet duct; figure 1), but Kettler does not disclose the hot wire anemometer is positioned in the inlet duct. 
However, Joshi discloses the hot wire anemometer is positioned in the inlet duct (airflow sensor 28, which is a thermal anemometer, is shown to be in the inlet end 7; figure 2; paragraph [0028]). In order to detect the total air flow through the housing at an instant in time to determine the total cfm of air (Kettler; column 6, lines 48-57),

Regarding claim 4, Kettler and Joshi, in combination, disclose the system of claim 3, and Kettler does disclose a sensing device (55; figure 1) positioned at an axis of the inlet duct (positioned within inlet 26 along an axis as shown; figure 1), but Kettler does not disclose wherein the hot wire anemometer comprises a heat sensing thermistor positioned at an axis of the inlet duct. 
However, Joshi discloses wherein the hot wire anemometer comprises a heat sensing thermistor (air flow sensor 28 is a thermal anemometer; figure 2; paragraph [0028]) positioned at an axis of the inlet duct (along an axis within inlet end 7; figure 2). In order to detect the total air flow through the housing at an instant in time to determine the total cfm of air (Kettler; column 6, lines 48-57).
It would have been obvious to one of ordinary skill in the art at the time the application was filed could have been motivated to do this modification of Kettler's inlet air flow measuring device to include Joshi's thermal anemometer positioned at an axis of the inlet duct because, as Joshi discloses, the thermal anemometer may be used to sense airflow through the housing by heating up to a fixed temperature and then exposing to the air velocity (Joshi; paragraph [0028]).
Regarding claim 5, Kettler and Joshi, in combination, disclose the system of claim 3 and Kettler does disclose a reference sensing device (53; figure 1) positioned away from the axis of the inlet duct (positioned away from inlet 26 and the axis of airflow sensing station 55; figure 1), but Kettler does not disclose wherein the hot wire anemometer comprises a reference sensing thermistor positioned away from the axis of the inlet duct.

It would have been obvious to one of ordinary skill in the art at the time the application was filed could have been motivated to do this modification of Kettler’s reference air flow sensing device to include Joshi's sensing thermistor because, as Joshi discloses, the thermal anemometer may be used to sense airflow through the housing by heating up to a fixed temperature and then exposing to the air velocity (Joshi; paragraph [0028]); and in order to detect the total air flow through the housing at an instant in time to determine the total CFM of air (Kettler; column 6, lines 48-57).
Regarding claim 6, Kettler and Joshi, in combination, disclose the system of claim 3, and Kettler does disclose wherein the sensing device comprises a reference sensing device positioned downstream in an air direction from the sensing device (sensing station 53 (reference sensing device) measures airflow downstream from the sensing station 55 (sensing device; figure 1).
However, Kettler does not disclose wherein the hot wire anemometer comprises a reference sensing thermistor positioned downstream in air direction from the hot wire anemometer.
 Joshi discloses the hot wire anemometer comprises a reference sensing thermistor (airflow sensor 28 may be a thermal anemometer, i.e., sensing thermistor; paragraph [0028]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed could have been motivated to do this modification of Kettler's air flow sensing device to include Joshi's thermal anemometer because, as Joshi discloses, the thermal anemometer may be used to sense airflow through the housing by heating up to a fixed temperature and then exposing to the air velocity (Joshi; paragraph [0028]); and in order to detect the total air flow through the housing at an instant in time to determine the total CFM of air (Kettler; column 6, lines 48-57).

s 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kettler et al. (US 5,564,626) in view of  Jensen et al. (US 5,555,195 A).
Regarding claim 9, Kettler discloses the system of claim 8, but Kettle does not disclose further comprising circuitry for displaying a graphical interface representative of the volume of air passing through the volumetric enclosure over the period of time. 
However, Jensen discloses circuitry (the controller receives data and communicates via a communication bus with a portable computer or workstation; column 3, lines 24-34; column 4, lines 10-19) for displaying a graphical interface representative of the volume of air passing through the volumetric enclosure over the period of time (the portable computer or workstation displays the data received from the controller in graph form or spreadsheet form, and would be capable displaying data received from air flow sensor which represents CFM air flow through the box; column 3, lines 24-34; column 5, lines 26-35). In order to analyze the quality of the air and the efficiency of the system (Kettler; column 21, lines 29-40).
It would have been obvious to one of ordinary skill in the art at the time the application was filed could have been motivated to do this modification of Kettler's controller to include Jensen's circuitry for displaying a graphical representation of the data including volume of air flowing through the enclosure over a period of time because, as Jensen discloses, the workstation or portable computer displays the data in graph form so that the controller performance over an entire network can easily be analyzed (Jensen; column 3, lines 30-34).
Regarding claim 10, Kettler discloses the system of claim 1, but Kettler does not disclose circuitry for communicating, external from the system, data representative of the volume of air passing through the volumetric enclosure over the period of time.
However, Jensen discloses circuitry for communicating, external from the system, data (the controllers send data to a portable computer or workstations via communication buses; column 3, lines 
It would have been obvious to one of ordinary skill in the art at the time the application was filed could have been motivated to do this modification of Kettler's controller to include Jensen's circuitry communicating data from the controller to the external computer or workstation where the data includes volume of air flowing through the enclosure over a period of time because, as Jensen discloses, data such as volumetric air flow over time can be sent from the controllers to the workstation over the communication bus can be used to analyze the performance over the network (Jensen; column 3, lines 30-34; column 5, lines 43-48).

5.3	Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kettler et al. (US 5,564,626) in view of Sekhar et al. (US 2003/0146289 A).
As to claim 16, Kettler discloses the system of claims 1 and 14, but Kettler does not disclose wherein the recirculating apparatus comprises a dehumidifier.
However, Sekhar discloses wherein the recirculating apparatus (12, 13, 16, 20, 24; figure 1; paragraph [0021]) comprises a dehumidifier (recycled air is dehumidified by air coil 20; figure 1; paragraph [0021]). In order to control a cooling coil to adjust the humidity of the air (Kettler; column 13, lines 27-35). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed could have been motivated to do this modification of Kettler's recirculating apparatus to include Sekhar's recirculating dehumidifier because, as Sekhar discloses, the recycled air is dehumidified by the 
Regarding claim 17, Kettler discloses the system of claims 1 and 14, but Kettler does not disclose wherein the recirculating apparatus comprises an air cleaning device. 
However, Sekhar discloses wherein the recirculating apparatus (12, 13, 16, 20, 24; figure 1; paragraph [0021]) comprises an air cleaning device (recycled air filter 16; figure 1; paragraph [0021]). In order to remove undesired pollutants from the air (Kettler; column 7, lines 1-10). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed could have been motivated to do this modification of Kettler's recirculating apparatus to include Sekhar's recirculating filter because, as Sekhar discloses, the recycled air is filtered through a recycled air filter prior to being dehumidified to ensure excellent indoor air quality (Sekhar; paragraphs [0021], [0026]).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kettler et al. (US 5,564,626) in view of Fadell et al. (US 2015/0167995 A1).
Regarding claim 20, Kettler discloses the system of claim 1, but Kettler does not disclose wherein the plurality of parameters comprise a user-assigned code indicating parameters associated with a user preference. 
However, Fadell discloses wherein the plurality of parameters comprise a user-assigned code indicating parameters associated with a user preference (primary user and guest users have an assigned code such as a PIN number, correlated with their preferences or particular settings; paragraphs [0096], [0085], [0154]). In order to implement the air quality control in a residences, apartments, offices, or homes.


5.4	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kettler et al. (US 5,564,626) in view of Ganesh et al. (US 6,386,281 B1).
Regarding claim 20, Kettler discloses the system of claim 1, but Kettler does not disclose the programmable control apparatus is affixed to the volumetric enclose.  
However, Ganesh discloses in column 4, lines 37-43, control unit 84 a computer, analog circuits, digital circuits, programmable logic controllers, microprocessors, and various combinations thereof, and the control unit located within the air handler housing.
It would have been obvious to one of ordinary skill in the art at the time the application was filed could have been motivated to do this modification of Kettler’s control to incorporate Ganesh A VAV air handler includes a cooling coil with a return air bypass damper for improved dehumidification.

5.5	Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kettler et al. (US 5,564,626) in view of Lilja et al. (US 5,114,070 A).
Regarding claim 22, Kettler discloses the system of claim 1, and further discloses wherein a first portion (controller 29 adjusts operation of the fan 52, i.e., first portion; column 6, lines 11-22) to the programmable control apparatus (29) is coupled to the volumetric enclosure (controller 29 adjusts operation of the fan 52 within housing 12, i.e., first portion at least electrically coupled to housing 12; column 6, lines 11-22), but Kettler does not disclose wherein a first portion of the programmable control 
However, Lilja discloses wherein a first portion (32; figure 2) of the programmable control apparatus (20, 32, 36, collectively) is affixed to the volumetric enclosure (coupled to the VAV box as shown; figure 2; column 3, lines 12-15), and a second portion (36; figure 2) of the programmable control apparatus (20, 32, 36, collectively) is remote from the volumetric enclosure (remote from the VAV box shown; figure 2; column 3, lines 12-15). In order to enable remote control of the VAV system which would enable precise control of a network throughout a building.
It would have been obvious to one of ordinary skill in the art at the time the application was filed could have been motivated to do this modification of Kettler’s programmable control apparatus to be affixed to the enclosure and include Lilja’s programmable control apparatus with a local control portion and a remotely located control portion because, as Lilja discloses, the local controller can adjust its functions based on available energy from the power source, while remote master controller is capable of communicating with a local wireless transceiver and capable of transmitting and receiving information and commands (Lilja; column 2, lines 30-44; column 3, lines 42-49); furthermore, a rearrangement of the first portion of the control apparatus would require only routine skill in the art.

5.6	Regarding claim 23, Kettler and Lilja, in combination, disclose the system of claims 1 and 22, but Kettler does not disclose wherein at least part of the second portion is located in a thermostat. 
However, Lilja discloses wherein at least part of the second portion is located in a thermostat (the remote master controller 36 provides remote temperature control, i.e., thermostat; column 4, lines 4-10). In order to enable remote control of the VAV system which would enable precise control of a network throughout a building.


5.7	Claims 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kettler et al. (US 5,564,626) in view of Glickfield et al. (US 2014/0244001 A1). 
As to claim 22, Kettler discloses the system of claim 1, and further discloses wherein a first portion (controller 29 adjusts operation of the fan 52, i.e., first portion; column 6, lines 11-22) of the programmable control apparatus (29) is coupled to the volumetric enclosure (controller 29 adjusts operation of the fan 52 within housing 12, i.e., first portion at least electrically coupled to housing 12; column 6, lines 11-22), but  Kettler does not disclose wherein a first portion of the programmable control apparatus is affixed to the volumetric enclosure and a second portion of the programmable control apparatus is remote from the volumetric enclosure. Glickfield discloses wherein a second portion (170; figure ID) of the programmable control apparatus (100D) is remote from the volumetric enclosure (remote from the air conditioning unit 112 as shown). In order to enable remote control of the VAV system which would enable precise control of a network. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed could have been motivated to do this modification of Kettler's programmable control apparatus to be affixed to the enclosure and to include Glickfield’s programmable control apparatus with the remote Internet of Things control because, as Qualcomm discloses, the Internet of Things devices may include 

As to claim 24, Kettler and Glickfield, in combination, disclose the system of claims 1 and 22. Kettler does not disclose wherein at least part of the second portion is located in Internet of Things devices located at the building. 
However, Glickfield discloses wherein at least part of the second portion is located in Internet of Things devices located at the building (a plurality of Internet of Things devices connected to a user's home; paragraph [0041]). In order to enable remote control of the VAV system which would enable precise control of a network,
It would have been obvious to one of ordinary skill in the art at the time the application was filed could have been motivated to do this modification of Kettler's programmable control apparatus to include Glickfield 's Internet of Things devices located at the building because, as Glickfield discloses, the Internet of Things devices include cell phones, computers, and PDA's and is configured to communicate with an access network to control operation of a plurality of devices such as air conditioners and heaters to regulate resources using a single control device (Glickfield; paragraphs [0008], [0025], [0045]).


A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Conclusion
6.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fischer et al. (US-20080108295-A1) related to ventilation systems with recovery devices, buildings having ventilation, and methods of controlling recovery wheels and controlling or modifying ventilation systems. A parameter of ventilation systems such as pressure, differential pressure, flow rate, or fan speed, for example, to provide appropriate purge flow to maintain purge effectiveness and limit the carry-over of contaminants from a return/exhaust airstream to an outside/supply airstream.


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.